Citation Nr: 0929053	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  02-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left knee disability status post total 
left knee replacement for the period prior to February 11, 
2004.  

3.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected left knee disability status post total 
left knee replacement for the period subsequent to April 1, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1956. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
RO.  The Board remanded the issues on appeal, most recently 
in October 2004 for further development of the record.

Review of the record reveals that for the period between 
February 2004 and April 2005 a temporary total rating was 
assigned for surgery and post-surgical convalescence.  While 
the case was undergoing remand development the 60 percent 
rating was assigned for the left knee disorder.  As will be 
detailed below that is the maximum schedular or 
extraschedular rating that can be assigned by law.

In April 2007, the Veteran filed additional claims of service 
connection for right shoulder disorder, kidney disorder and 
cardiac disorder, to include as secondary to his service-
connected left knee disability.  As these claims have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received sufficient to reopen a claim for right knee disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period prior to February 11, 2004, the service-
connected left knee disability status post total left knee 
replacement is not shown to be productive of left knee 
disability with extension limited to 30 degrees, nonunion of 
the tibia and fibula with loose motion requiring brace usage 
or ankylosis of the knee.  Chronic residuals consisting of 
severe painful motion or weakness of the left knee are not 
demonstrated during this time period.  

2.  A rating higher than 60 percent for the service connected 
left knee disorder on a schedular or extraschedular basis is 
precluded by law.


CONCLUSIONS OF LAW

1.  For the period prior to February 11, 2004, the criteria 
for the assignment of an evaluation in excess of 30 percent 
for the service-connected left knee disability status post 
total left knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 4.71a, Diagnostic 
Code 5055 (2008).

2.  The criteria for a schedular or extraschedular rating in 
excess of 60 percent for impairment of the left knee are not 
met as it is precluded by law known as the amputation rule.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.68, 4.71a Diagnostic Code 5055 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disability.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
Appeal, most recently in an April 2009 Supplemental Statement 
of the Case.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the February 
2007 letter the RO notified the veteran of the evidence 
necessary to establish both disability ratings and effective 
dates in compliance with these requirements.  Regardless, the 
Veteran was fully notified that he was awarded a disability 
evaluation and an effective date for that evaluation in the 
appealed rating decision.

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected seizure disorder had worsened.  
Nevertheless, the VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the Veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  

The Board has reviewed the record first to determine whether 
the Veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
disorder on his everyday life in support of his claim during 
his VA examinations.  He also submitted multiple statements 
regarding current symptoms of his left knee disability.  
Additionally, he submitted voluminous VA treatment records in 
conjunction with his claims.  These actions reflect actual 
knowledge of the evidence necessary to substantiate his 
claims, namely evidence showing that his disability had 
gotten worse.

Moreover, the VA examination addressed range of motion 
limitations and severity of residuals, paralleling the 
relevant diagnostic criteria.  This discussion, along with 
the Veteran's access to his VA examination report and 
treatment records (indicated by his representative's review 
of the claims file), reflect that a reasonable person could 
have been expected to understand in this case what was needed 
to substantiate the claim for increase.

Finally, the Board notes that the criteria for higher 
evaluation were further enumerated in the December 2001 
Statement of the Case (SOC).  Thus, the Veteran was made well 
aware of the necessary requirements for an increased 
evaluation pursuant to the applicable diagnostic code.  This 
is not fatal as there was subsequent adjudication.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (as pertains to initial ratings).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. § 
4.45.

In a February 1962 rating decision, the RO granted service 
connection for the Veteran's left knee disability.  The RO 
assigned a 10 percent evaluation for the left knee disability 
under Diagnostic Code (DC) 5257, the criteria for evaluating 
other impairment of the knee.  38 C.F.R. § 4.71a.  

The Veteran initially underwent left total knee arthroplasty 
in January 1999.  Following the Veteran's total knee 
replacement surgery, his left knee disability was re-
evaluated under DC 5055, the criteria for evaluating knee 
replacement (prosthesis).  38 C.F.R. § 4.71a.  In a March 
1999 rating decision, the RO assigned a temporary total 
evaluation for the left knee disability, effective from 
January 18, 1999 to February 28, 2000.  A 30 percent 
evaluation (the minimum rating assignable following knee 
replacement) was assigned effective March 1, 2000.  

The Veteran filed his claim for increase in February 2000.  
In a May 2000 rating decision the RO, denied the Veteran's 
claim.  The current appeal arose from that decision.

The Veteran underwent revision surgery in February 2004.  In 
an April 2004 rating decision, the RO assigned a temporary 
total evaluation for the left knee disability, effective from 
February 12, 2004 to March 31, 2005.  Consequently, the 30 
percent evaluation was to become effective April 1, 2005.  In 
a March 2009 rating decision, the RO increased the Veteran's 
left knee disability evaluation to 60 percent, effective 
April 1, 2005.  Since the increase during the appeal did not 
constitute a full grant of the benefit sought, the Veteran's 
claim for an increased evaluation for the left knee 
disability remains on appeal.  See AB v. Brown, 6 Vet.App. 
35, 39 (1993).

In an April 2000 VA joints examination, the examiner recorded 
the history of the Veteran's left knee disability.  The 
Veteran complained of a burning pain overlying the lateral 
portion of the knee with sharp pain in the calf.  He reported 
that his left knee was extremely stiff in the morning.  
Daypro and Tylenol helped a little.  The Veteran did not have 
a knee brace and did not require application of ice or heat 
to help manage his knee disability.  He did use a cane when 
he expected to have prolonged periods of ambulation.  He 
reported that in prolonged periods of ambulation, his left 
knee subluxated approximately 40 percent of the time.  He 
could walk about 300 yards with pain as a limiting factor.    
He was able to stand only about 15 minutes at a time and was 
unable to kneel.

Descending stairs required a backward approach due to his 
pain with weight bearing on the left knee.  He had no 
reported difficulty with ascending stairs; however, he needed 
a railing for support in both ascent and descent.  His 
maximal stair climbing was limited to 2 flights.

Objectively he was able to ambulate the length of the hallway 
(200 feet) to and from the examination room without distress, 
significant alteration in gait or use of assistive devices.  
The examiner noted that he favored, slightly, his lower left 
extremity.  

There was significant crepitus with flexion and extension of 
the left knee and there was a slight calor with palpation.  
There was no erythema or edema and the contours of the left 
knee joint were approximately normal.  The patella was more 
mobile on the left than on the right.  He had well healed 
surgical scars that were without fixation to the underlying 
tissue or loss of significant tissue and were not tender to 
palpation.  Flexion of the left knee was limited to 110 
degrees.  There was no anterior, posterior, lateral or medial 
instability; however, the maneuvers appeared to result in 
pain for the Veteran and produced significant 
crepitus/clicking sensations that were both palpable and 
audible.

X-rays showed no evidence of fracture or dislocation.  The 
tibial and femoral components of the total left knee 
prosthesis appeared to be intact.  There were no radiographic 
changes to suggest fluid within the left knee joint.

In an October 2002 VA treatment record, the Veteran 
complained that he had chronic pain and did not feel like any 
surgeries alleviated his pain.  He complained of difficulty 
navigating stairs and lived in a one floor house with his 
wife.  Multiple x-rays confirmed evidence of degenerative 
joint disease (DJD).

Objectively range of motion in the left knee was from -5 to 
100 degrees.  He had no edema, erythema or warmth of the 
joint.  He had normal muscle bulk and tone and full strength 
bilaterally.  Sensory examination was intact.  His gait was 
slowed but steady and he did not use any assistive devices.

The RO evaluated the Veteran's left knee disability under DC 
5055, the criteria for evaluating knee replacement.  
38 C.F.R. § 4.71a.  Under DC 5055, a 30 percent evaluation is 
the minimum rating assignable following implantation of the 
prosthesis.  Intermediate degrees of residual weakness, pain 
or limitation of motion are rated by analogy to DC 5256 
(ankylosis of the knee), 5261 (limitation of extension) or 
5262 (impairment of the tibia and fibula).  A 60 percent 
evaluation is assigned for chronic residuals consisting of 
severe painful motion or weakness in the knee following 
implantation of the prosthesis.  A total evaluation is 
assigned for 1 year following implantation of the prosthesis.

The Board has applied the noted criteria to the facts at hand 
for the period prior to February 11, 2004.  Given its review 
of the medical evidence of record during this time period, 
the Board finds that the veteran's overall service-connected 
left knee disability picture is not shown to be productive of 
symptoms such as limitation of extension to 30 degrees, 
impairment of the tibia and fibula manifested by nonunion 
with loose motion requiring the use of a brace or ankylosis 
of the knee.  Thus, an evaluation in excess of 30 percent is 
not warranted.  The Board is aware that the Veteran had pain 
in his knee, trouble navigating stairs and significant 
crepitus/clicking sensations in the knee that were both 
palpable and audible during this time period.  However, 
objectively, he did not exhibit significant alteration of his 
gait in ambulation, and did not have limitation of extension 
or flexion sufficient to warrant a higher rating.  
Additionally, the tibial and femoral components of the total 
left knee prosthesis appeared to be intact and there was no 
demonstrated evidence of ankylosis.  For these reasons, the 
Board finds that an evaluation in excess of 30 percent for 
the left knee disability is not warranted for the time period 
prior to February 11, 2004.
 


III.  Rating in excess of 60 percent

Review of the record reveals that while the case was 
undergoing remand development a 60 percent rating was 
assigned for the service connected left knee pathology.  
Under the provisions of what is known as the "amputation 
rule," this is the maximum schedular or extraschedular 
rating that can be assigned by law.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
preformed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165.  38 C.F.R. § 4.68.  Under 
diagnostic code 5162, the next elective level of amputation 
is at the lower or middle third of the thigh.  That rating is 
60 percent.  Thus the maximum rating for knee impairment is 
60 percent.

  
ORDER

An evaluation in excess of 30 percent for the service-
connected left knee disability status post total left knee 
replacement for the period prior to February 11, 2004 is 
denied.  

An evaluation in excess of 60 percent for the service-
connected left knee disability status post total left knee 
replacement for the period subsequent to April 1, 2005 is 
denied.


REMAND

With regard to the issue of whether new and material evidence 
has been received sufficient to reopen a claim for right knee 
disorder, the Board notes that the previous remand instructed 
the RO to review the evidence and readjudicate whether new 
and material evidence had been received.  If it was 
determined that new and material evidence had not been 
received, the Veteran should be so notified by way of a 
Supplemental Statement of the Case (SSOC).  If it was 
determined that new and material evidence had been received, 
the RO was instructed to schedule the Veteran for a VA 
examination to address the etiology of the claimed right knee 
disorder, to include aggravation of the right knee disability 
due to the service-connected left knee disability.  To date 
the RO has not complied with these remand instructions.  The 
Court has determined that a remand by the Board confers upon 
a claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

It is noted that the file does contain a VA Form 21-6789 that 
indicates that new and material evidence had been received 
and that an exam was indicated.  There is no further action 
or explanation undertaken.

In any event, under 38 C.F.R. § 19.31, it is incumbent upon 
the agency of original jurisdiction, here the RO, to issue a 
Supplemental Statement of the Case (SSOC) following its 
receipt of new and pertinent evidence.  In the present case, 
the most recent SOC addressing whether new and material 
evidence has been received to reopen a claim for right knee 
disorder was issued on October 3, 2002.  Subsequently, the RO 
received additional medical evidence addressing the right 
knee disorder.  The Board has preliminarily reviewed this 
evidence and finds that is of such significance that it would 
need to be considered in the disposition of the Veteran's 
claim for service connection.  However, the RO never issued 
an SSOC addressing this additional evidence.  The absence of 
an SSOC constitutes a procedural error requiring a remand to 
the RO.  See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should review the 
evidence, including any additional 
evidence submitted, and readjudicate 
whether new and material evidence has 
been received to reopen the claim of 
service connection for a right knee 
disability, to include as secondary to 
the service-connected left knee 
disability.

A.  If the RO denies the claim for 
service connection for a right knee 
disability on the basis that new and 
material evidence has not been 
received, the Veteran should be 
provided a SSOC.  

B.  If the RO considers the claim 
for service connection for a right 
knee disability, to include as 
secondary to the left knee 
disability reopened, the RO should 
arrange for the appropriate VA 
examination to determine the nature 
and etiology of any right knee 
disability presently manifested. 

The examiner should review the 
entire claims folders and express an 
opinion, including degree of 
probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following: 
(i) Is any right knee disability 
causally or etiologically related to 
the service-connected left knee 
disability, and (ii) is the claimed 
right knee disorder  aggravated 
(i.e., worsened beyond its natural 
progression) by the Veteran's 
service-connected left knee 
disability?

A complete rationale should be given 
for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, specifically to include 
consideration of all the evidence added 
to the claims file since October 2002 
pertaining to the claimed right knee 
disorder, the Veteran's claims should be 
readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


